29 So. 3d 388 (2010)
CITY OF HAINES CITY, a Florida municipal corporation, Petitioner,
v.
STATE of Florida, DEPARTMENT OF COMMUNITY AFFAIRS, an agency of the State of Florida; State of Florida, Division of Administrative Hearings, an agency of the State of Florida, Respondents.
No. 1D10-0562.
District Court of Appeal of Florida, First District.
February 26, 2010.
Thomas A. Cloud, Tracy A. Marshall and Rachael M. Crews of GrayRobinson, P.A., Orlando; Peter Antonacci of GrayRobinson, P.A., Tallahassee, for Petitioner.
No appearance for Respondents.
PER CURIAM.
DENIED. See Campbell v. Lungstrum, 732 So. 2d 437 (Fla. 1st DCA 1999).
VAN NORTWICK, LEWIS, and KAHN, JJ., concur.